Exhibit @NFX is periodically published to keep shareholders aware of current operating activities at Newfield. It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. January 12, 2010– Goldman Sachs Conference Newfield Exploration Company will disclose the following information at the 2010 Goldman Sachs Energy Conference in Tampa, Florida. The Rocky Mountains: Uinta Basin – Newfield has more than 200,000 gross acres (more than 150,000 net) in the Uinta Basin. The region is the centerpiece of the Company’s domestic oil assets. Major field areas in the Uinta Basin include Monument Butte, the adjoining Ute Tribal acreage and Horseshoe Bend (located 15 miles northeast of Monument Butte). Recent drilling successes highlight the potential on the Ute Tribal acreage an area encompassing 63,000 gross acres immediately north of Monument Butte. To date, the Company has drilled 65 wells on the Tribal acreage and current gross production is approximately 1,500 BOPD. An operated rig will be dedicated to drill wells on this acreage throughout 2010. Notable recent wells include: · A step-out Tribal well extended production approximately 10 miles to the west of known field production. The well averaged 400 BOPD over the first three days of production. (Date of first production: Dec. 10, 2009) · A Tribal well drilled about four miles northeast of Monument Butte averaged 85 BOPD during its initial month on production. (Date of first production: Nov. 19, 2009) · Two wells drilled on an NFX fee lease north of Monument Butte averaged 344 BOPD and 396 BOPD, respectively, during their initial week on line. (Date of first production: Dec. 5, 1009 and Dec.14, 2009) · Historical average initial production rates (approximately 1,300 producing wells) are 65-80 BOPD. Newfield plans to run at least five operated rigs in its Monument Butte field area in 2010. Current gross production is approximately 16,500 BOPD. Production from the Monument Butte field area is expected to grow more than 10-15% in Over the last several years, Newfield has been pursuing the formation and approval of a “super unit” in the Monument Butte field. The super unit, approved in December 2009, consolidates all of the previously existing units and non-unitized leases and allows for waterflood operations across common interests and 20-acre infill drilling on previous unit or lease line boundaries. The super unit approval will allow for additional oil reserves to be booked as proved at year-end 1 Williston and Southern Alberta Basin - Newfield has more than 500,000 net acres, which includes more than 330,000 highly-prospective net acres in the Williston and Southern Alberta Basins. The table below categorizes the net acres by development, appraisal or exploration. Newfield expects to run a three to four rig program in 2010 to expedite the evaluation of the acreage and grow oil production by an estimated 40% over 2009 levels. In the Williston Basin, Newfield has ramped up drilling in its core development areas, located primarily along the Nesson Anticline (see map on Newfield website). · The most recent well, drilled in the Westberg development area, the Clear Creek State 1-36H, had an initial gross 24-hour production rate of 1,300 BOEPD, nearly double the offset wells previously drilled (2008-09).The well’s first production was Dec. 9, 2009. In 2010, Newfield plans to drill 22 development wells in the Williston Basin. One rig will be dedicated exclusively to appraising the Catwalk, Aquarium and Watford areas where three successful wells have been drilled to date. In the
